Case 5:20-cv-06081-NC Document 1-1 Filed 08/28/20 Page 1 of 2
JS-CAND 44 (Rev 07/19) CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other Papers as required by law,
except as provided by local rules of court This form, approved in its original form by the Judicial Conference of the United States in September 1974, 1s required for the Clerk of
Court to initiate the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS . . DEFENDANTS .
ristina Tobias, Anthony Briggs, Ann MacDonald, and David NV Corporation, The Board of Directors of NVIDIA Corporation, The

Calder, individually and on behalf of all others similarly situated, | 40!(K) Benefits Plan Committee of NVIDIA Corporation, and John Does 1-30

(b) County of Residence of First Listed Plaintiff Santa Clara County County of Residence of First Listed Defendant —_ santa Clara County
(EXCEPT IN US PLAINTIFF CASES) (IN US PLAINTIFF CASES ONLY)

NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

(C) | Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Daniel L. Germain, Rosman & Germain LLP

16311 Ventura Blvd. #1200, Encino, CA 91436 (818) 788-0877

 

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only) Hil. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plainuff

 

(For Diversity Cases Only) and One Box for Defendant)
1 USG t Planaff 3 Federal Q PTF DEF PIF DEF
overnment Plaintr ederal Question
x (US Government Nota Party) Citizen of This State l l Incorporated or Principal Place 4 4
of Business In This State

Citizen of Another Stat 2 2 I ted and Pri 1 Pl 5 5

2 US Government Defendant 4 piversity, h mizen omer state of Becmese le van other State ace

te Cit P i
(Undicate Citizenship of Parties in Item Ill) Citizen or Subject of a 3 3 Foreign Nation 6 6
Foreign Country

 

Box Only)

          

>. 110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of 375 False Claims Act

   
 

 
   

 

 

 

 
      
   

   

 

 
 
 
     

 

 

 

 

 

        
       
   

     

    

 

 

 

422 Appeal 28 USC § 158
‘” 120 Manne "310 Aarplane 365 Personal Injury — Product |, Property 21 USC § 881 423 Withdrawal 28 USC 376 Qui Tam (31 USC
130 Miller Act 315 Atrplane Product Liability Liability 690 Other § 157 _ § 372%a))
140 Negotiable Instrument 320 Assault, Libel & Slander 367 Health Care/ «1 Personal : j ino ane Reapportionment
‘ 150 Recovery of 330 Federal Employers’ jarmaceutical Person: 10 Fair Labor Standards Act [> 820 Co; ts titrast
Overpayment Of Liabihty ploy’ Injury Product Liability [,.., 0 5 830P pyrigh 430 Banks and Banking
Veteran’s Benefits 368 Asbestos Personal In "720 Labor/Management ~= 830 Patent
340 Manne yury Relations ‘ 450 Commerce
151 Medicare Act Product Liability 5°835 Patent—Abbreviated New
1S2R fDefaut 345 Manne Product Liability PERSONAL PROPERTY 40 Railway Labor Act Drug Application 460 Deportation
Salen onus Gauchates 350 Motor Vehicle 370 Other Fraud 51 Family and Medical 840 Trademark 470 Racketeer Influenced &
Veterans) 355 Motor Vehicle Product 3 ereny Leave Act i. Corrupt Organizations
153 Recovery of Liabilty 371 Truth in Lending - 790 Other Labor Lingation i 480 Consumer Credit
Overpayment ‘360 Other Personal Inyury 380 Other Personal Property |) ‘791 Employee Retirement 861 BIA (13958) 485 Telephone Consumer
: 362 P . Damage Income Secunty Act 862 Black Lung (923) Protection Act
of Veteran’s Benefits ersonal Injury -Medical
160 Stockholders’ § Malpractice 385 Property Damage Product 863 DIWC/DIWW (405(g)) 490 Cable/Sat TV
tockholders’ Suits Liability 864 SSID Title XVI 850 Secunties/Commodities/
* +190 Other Contract 3 VIL RIGH Sn rT °462 Naturalization 865 RSI (405(g)) Exchange
195 Contract Product Liabilty F a ___ Application a 890 Other Statutory Actions
440 Other Civil Rights HABEAS CORPUS Y
196 Franchise 465 Other Immigration 891 Agricultural Acts
2441 Voting 463 Alien Detamee Actions gricultura’ Ac!
870 Taxes (US Plaintiffor 893 Environmental Matters
at} 442 Employment 510 Motions to Vacate Defendant)
210 Land Condemnation 443 Housing/ Sentence 871 IRS-Third Party 26 USC 895 Freedom of Information
220 Foreclosure Accommodations 530 General § 7609 9 Act
230 Rent Lease & Ejectment 445 Amer w/Disabilites— -535 Death Penalty 896 Arbitration
240 Torts to Land ____ Employment OTHER 899 Admunistratve Procedure
°'446 Amer w/Disabilies—Other |. Act/Review or Appeal of
245 Tort Product Liability 4 540 Mandamus & Other Agency Decision
290 All Other Real Property 448 Education 550 Civil Rights 950 Constitutionality of State
555 Prison Condition Statutes
560 Civil Detaanee—
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
% 1 Onginal 2 Removed from 3 Remanded from 4 Reinstated or 5 Transferred from 6 Multidistrict 8 Muladistnct
Proceeding State Court Appellate Court Reopened Another Distnct (specify) Litigation—Transfer Litigation—Direct File
VI. CAUSE OF Cite the US Civil Statute under which vou are filing (Do not cite jurisdictional statutes unless diversity) .
ACTION 29 U.S.C. Section L001, et seq. “I. # eh a re : : —
Brief descrintion of cause, : 4
Tithe Tee - a “ei cathe
Titlediof ERISA — a ES “an Bhhe : |
‘tty °8 ‘
VII. REQUESTEDIN ¥ CHECK IF THIS IS A CLASS ACTION EMAND $ ae espe ips, » CHECK YES only 1f demanded in complaint
COMPLAINT: UNDER RULE 23, Fed R Civ P In excess of $75,000 JURY DEMAND: x Yes No

 

VIII. RELATED CASE(S), TUDGE ~ | DockET NUMBER

IF ANY (See Instructions) : ar

IX. DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND * SAN JOSE a EUREKA-MCKINLEYVILLE

 

 

DATE 08/28/2020)... SIGNATURE OF ATTORNEY OF RECORD

 
Case 5:20-cv-06081-NC Document 1-1 Filed 08/28/20 Page 2 of 2

JS-CAND 44 (rev 07/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS-CAND 44

Authority For Civil Cover Sheet. The JS-CAND 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and
service of pleading or other papers as required by law, except as provided by local rules of court. This form, approved in its original form by the Judicial
Conference of the United States in September 1974, is required for the Clerk of Court to inituate the civil docket sheet Consequently, a civil cover sheet is
submitted to the Clerk of Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

IL. a)

b)

c)

Il.

II.

Iv.

VI.

VIL.

VIII.

IX.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved )

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment).”

Jurisdiction, The basis of jurisdiction is set forth under Federal Rule of Civil Procedure 8(a), which requires that jurisdictions be shown in
pleadings. Place an “X” in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

(1) United States plaintiff Jurisdiction based on 28 USC §§ 1345 and 1348. Suits by agencies and officers of the United States are included here.
(2) United States defendant. When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.

(3) Federal question. This refers to suits under 28 USC § 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code
takes precedence, and box | or 2 should be marked.

(4) Diversity of citizenship. This refers to suits under 28 USC § 1332, where parties are citizens of different states When Box 4 1s checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS-CAND 44 is to be completed if diversity of citizenship was indicated above.
Mark this section for each principal party.

Nature of Suit. Place an “‘X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive

Origin. Place an “X”’ in one of the six boxes.
(1) Original Proceedings. Cases originating in the United States district courts

(2) Removed from State Court. Proceedings initiated in state courts may be removed to the district courts under Title 28 USC § 1441 When the
petition for removal 1s granted, check this box.

(3) Remanded from Appellate Court Check this box for cases remanded to the district court for further action Use the date of remand as the filing
date.

(4) Reinstated or Reopened. Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.

(5) ‘Transferred from Another District. For cases transferred under Title 28 USC § 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

(6) Multidistrict Litigation Transfer Check this box when a multidistrict case 1s transferred into the district under authority of Title 28 USC
§ 1407. When this box is checked, do not check (5) above.

(8) Multidistrict Litigation Direct File Check this box when a multidistrict litigation case is filed in the same district as the Master MDL docket.
Please note that there is no Origin Code 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in statute

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC § 553. Brief Description. Unauthorized reception of cable service.

Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Federal Rule of Civil Procedure 23.

Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.

 

Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS-CAND 44 is used to identify related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Divisional Assignment. If the Nature of Suit is under Property Rights or Prisoner Petitions or the matter is a Securities Class Action, leave this
section blank. For all other cases, identify the divisional venue according to Civil Local Rule 3-2: “the county in which a substantial part of the
events or omissions which give rise to the claim occurred or in which a substantial part of the property that is the subject of the action 1s situated.”

Date and Attorney Signature. Date and sign the civil cover sheet.
